                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIE NASH,

                              Plaintiff,                                 ORDER
       v.
                                                                       17-cv-923-wmc
RICHARD NYBAKKE and
JOHN DOE,

                              Defendants.


       Pro se plaintiff Willie Nash is proceeding in this lawsuit against defendants, Captain

Nybakke and John Doe, on a claim related to his right to visitation from his mother. There

are two issues the court addresses in this order.

       First, in the preliminary pretrial conference order, the court set September 27, 2019, as

Nash’s deadline to amend his complaint to identify the Doe defendant. (8/6/19 Order (dkt.

#24) 4.) Since Nash has failed to identify the Doe defendant, the court is dismissing that

defendant.

       Second, on October 15, 2019, defendant Nybakke filed a motion for summary judgment

for Nash’s failure to exhaust administrative remedies. (Dkt. #25.) The court set November

5, 2019, as plaintiff’s deadline to respond to that motion, but the notice of that briefing was

returned to the court as undeliverable. Defendant Nybakke now has filed a motion to dismiss

for Nash’s failure to prosecute, representing that while he served copies of his motion for

summary judgment on plaintiff, those materials were returned as undeliverable on October 29,

2019. (Dkt. ##29, 30.) Nash’s November 5 deadline has passed, and Nash has not responded

to either of Nybakke’s motions or contacted the court seeking an extension of that deadline.

The court remains unaware of Nash’s contact information.
       Nash’s failure to identify the Doe defendant, provide updated contact information,

respond to either motion, or to take any other action indicating that he is preparing an

opposition to either motion, suggest that he may have abandoned this lawsuit. Accordingly,

the court will give Nash one more chance to respond to defendant’s motions: he now has until

December 5, 2019, to file an opposition to defendant’s motion for summary judgment and

the motion to dismiss for lack of prosecution. His failure to meet this deadline will cause the

court to grant defendant’s motions as unopposed and dismiss this lawsuit with prejudice for

failure to prosecute.




                                           ORDER

       IT IS ORDERED that:

       1) The Doe defendant is DISMISSED for plaintiff Willie Nash’s failure to amend his

           complaint identifying that defendant by September 27, 2019.

       2) Plaintiff Willie Nash may have until December 5, 2019, to file a response to

           defendant’s motion for summary judgment and motion to dismiss. If Nash does

           not respond by that date, the court will dismiss his claims with prejudice for

           failure to prosecute.

       Dated this 14th day of November, 2019.

                                           BY THE COURT:

                                           /s/

                                           WILLIAM M. CONLEY
                                           District Judge




                                                 2
